Exhibit 10.2


THIS SENIOR SECURED PROMISSORY DEBENTURE HAS BEEN ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR
(ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE
STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED UPON ANY DEBENTURE ISSUED
IN EXCHANGE FOR THIS DEBENTURE.


MANHATTAN PHARMACEUTICALS, INC.


12% Original Issue Discount Senior Subordinated Convertible Debenture


Debenture No.: 1
$400,000


FOR VALUE RECEIVED, Manhattan Pharmaceuticals, Inc., a Delaware corporation (the
“Company”) with its principal executive office at 48 Wall Street, Suite 1100,
New York, New York 10005, promises to pay to the order of Linden Growth Partners
Master Fund LP or its registered assigns (the “Holder”) on the Maturity Date (as
defined in Section 2 below), the principal amount of Four Hundred Thousand
Dollars ($400,000) (the “Stated Value”), in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts. Interest on this Debenture shall accrue on
the Stated Value outstanding from time to time at a rate per annum computed in
accordance with Section 3 hereof.


The Company (i) waives presentment, demand, protest or notice of any kind in
connection with this Debenture and (ii) agrees, in the event of an Event of
Default (as defined in Section 9 below), to pay to the holder of this Debenture,
on demand, all costs and expenses (including reasonable legal fees and expenses
as and when incurred), incurred in connection with the enforcement and/or
collection of this Debenture.


This Debenture is issued pursuant to that certain Subscription Agreement, dated
as of the date hereof, by and between the Company and the Holder (the
“Subscription Agreement”).


1.           Prepayment. This Debenture shall be payable at any time and from
time to time, in whole or in part, at the election of the Company upon at least
twenty (20) days prior written notice to the Holder.  Any prepayments of this
Debenture prior to the Maturity Date shall be applied first to the payment of
any fees and expenses then owed to the Holder, second, to accrued and unpaid
Interest (defined below) and third, to the payment of the Stated Value then
outstanding.


 

--------------------------------------------------------------------------------

 

2.          Maturity Date. The entire unpaid Stated Value of this Debenture,
together with all fees and expenses (if any), and accrued, but unpaid, Interest
thereon, shall be immediately due and payable at 12:01 a.m. on the earlier of
(i) October 28, 2011 or (ii)  the consummation by the Company of one or a series
of  debt or equity financings (excluding commercial bank debt transactions)
resulting in gross proceeds to the Company of Ten Million Dollars ($10,000,000)
(such date, the “Maturity Date”). In the event that the Maturity Date falls on a
Saturday, Sunday or a holiday on which banks in the State of New York are
closed, the Maturity Date shall be the first business day occurring immediately
after such date.


3.          Interest; Etc.


  (a)  Interest Rate. This Debenture shall bear interest (the “Interest”) on the
outstanding Stated Value at the rate of twelve (12%) percent per annum. Interest
on this Debenture shall commence accruing on the date hereof and shall be
computed on the basis of a year of 360 days for the actual number of days
elapsed. Interest shall be compounded quarterly and shall be payable on the
Maturity Date as set forth in Section 4 below.   The Company may, in its sole
discretion elect to pay Interest quarterly in cash or in shares of its common
stock, $.001 par value per share, the resale of which is subject to an effective
registration statement under the Securities Act of 1933, as amended (“Registered
Common Stock”), if available.  In the event Interest is paid in Registered
Common Stock, the Registered Common Stock shall be valued at a twenty percent
(20%) discount to the volume weighted average price per share as quoted on
Bloomberg, LP for the twenty (20) day period prior to the payment date of such
Interest.


  (b)  Maximum Rate. In the event that under the laws relating to usury
applicable to the Company or the indebtedness evidenced by this Debenture
(“Applicable Usury Laws”), the interest charges and fees payable by the Company
in connection herewith or in connection with any other document or instrument
executed and delivered in connection herewith cause the effective interest rate
applicable to the indebtedness evidenced by this Debenture to exceed the maximum
rate allowed by law (the “Maximum Rate”), then such interest shall be
recalculated for the period in question and any excess over the Maximum Rate
paid with respect to such period shall be credited, without further agreement or
notice, to the Stated Value outstanding hereunder to reduce said balance by such
amount with the same force and effect as though the Company had specifically
designated such extra sums to be so applied to principal and the Holder had
agreed to accept such extra payment(s) as a premium-free prepayment. All such
deemed prepayments shall be applied to the principal balance payable at
maturity. In no event shall any agreed-to or actual exaction as consideration
for this Debenture exceed the limits imposed or provided by Applicable Usury
Laws in the jurisdiction in which the Company is resident applicable to the use
or detention of money or to forbearance in seeking its collection in the
jurisdiction in which the Company is resident.


4.          Manner of Payment. Except as otherwise provided in Section 3, the
Stated Value, Interest, and all other amounts due under this Debenture shall be
due and payable on the Maturity Date, in lawful money of the United States of
America, to the Holder at such address as designated from time to time by the
Holder in writing to the Company or by electronic wire funds transfer of
immediately available funds pursuant to written instructions provided to the
Company by the Holder. All amounts due from the Company to the Holder under this
Debenture shall be made without benefit of any setoff, counterclaim or other
defense. All payments on this Debenture shall be applied first to the payment of
fees and expenses, if any, then to accrued but unpaid Interest and then to the
payment of the Stated Value.

 
-2-

--------------------------------------------------------------------------------

 
 
5.          Conversion.
 
  (a)           Optional Conversion.  The Holder shall have the right, at its
option, to convert all or a portion of this Debenture (including any accrued but
unpaid Interest) into shares of the Company’s common stock, $.001 par value per
share (“Common Stock”) at a conversion price equal to $0.09 per share, subject
to adjustment as set forth in Section 6 (the “Conversion Price”).  The Holder
shall exercise its right to convert this Debenture by delivering to the Company
a written notice setting forth its election to convert (a “Written Election to
Convert”) in the form attached hereto as Exhibit A and surrendering this
Debenture.  Upon receipt of the Written Election to Convert and the surrender of
this Debenture, the Company shall issue and cause to be delivered with all
reasonable dispatch to or upon the written order of the Holder, and in such name
or names as the Holder may designate, a certificate or certificates for the full
number of shares of Common Stock so purchased upon conversion of this
Debenture.  Such certificate or certificates shall be deemed to have been issued
and any person so designated to be named therein shall be deemed to have become
a holder of record of such securities as of the date of delivery of the Election
to Convert, notwithstanding that the certificate or certificates representing
such securities shall not actually have been delivered or that the stock
transfer books of the Company shall then be closed.  In the event that the
Stated Value of this Debenture exceeds the amount being converted, the Company
shall, upon such conversion execute and deliver to the Holder a new Debenture
for the Stated Value of this Debenture surrendered which is not to be converted.


  (b)          New Securities Conversion.  In the event the Company proposes to
issue new securities  in connection with a financing (the “New Securities”), it
shall provide no less than thirty (30) days prior written notice to the Holder
describing the New Securities to be issued.  The Holder shall have the right, at
its option, to convert all or a portion of this Debenture (including any accrued
but unpaid Interest) into such New Securities at a conversion price equal to the
purchase price paid by the purchasers of such New Securities.  The Holder shall
exercise its right to convert this Debenture by delivering to the Company a
Written Election to Convert and surrendering this Debenture.  Upon receipt of
the Written Election to Convert, the Company shall issue and cause to be
delivered with all reasonable dispatch to or upon the written order of the
Holder, and in such name or names as the Holder may designate, a certificate or
certificates evidencing the New Securities so purchased upon conversion of this
Debenture at the closing of such financing in which the New Securities are
sold.  In the event that the Stated Value of this Debenture exceeds the amount
being converted, the Company shall, upon such conversion execute and deliver to
the Holder a new Debenture for the Stated Value of this Debenture surrendered
which is not to be converted.

 
-3-

--------------------------------------------------------------------------------

 

6.         Adjustments.
 
  (a)         Stock Dividends and Splits. If the Company, at any time while this
Debenture is outstanding: (A) pays a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock, (B)
subdivides outstanding shares of Common Stock into a larger number of shares,
(C) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (D) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the Conversion Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event and the number of shares issuable upon conversion
of this Debenture shall be proportionately adjusted.  Any adjustment made
pursuant to this Section 6(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
 
  (b)       Additional Issuances of Equity Securities.  If the Company, at any
time while this Debenture is outstanding, shall issue or sell any Equity
Securities (as defined below) at an effective price per share less than the then
effective Conversion Price (such lower price, the “Base Share Price” and such
issuances collectively, a “Dilutive Issuance”), as adjusted hereunder (if the
holder of the Equity Securities so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which is issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share which is less
than the  then effective Conversion Price, such issuance shall be deemed to have
occurred for less than the then effective Conversion Price on such date of the
Dilutive Issuance), then, the Conversion Price shall be reduced and only reduced
to equal the Base Share Price.  Notwithstanding the foregoing, no adjustments
shall be made, paid or issued under this Section 6(b) in respect of Exempt
Issuances (as defined below).  The Company shall notify the Holder in writing as
promptly as reasonably possible following the issuance of any Equity Securities
subject to this section, indicating therein the applicable issuance price, or of
applicable reset price, exchange price, conversion price and other pricing terms
(such notice the “Dilutive Issuance Notice”).  For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 6(b), upon the occurrence of any Dilutive Issuance while this Debenture
is outstanding, after the date of such Dilutive Issuance the Holder is entitled
to the Base Share Price regardless of whether the Holder accurately refers to
the Base Share Price in the Written Election to Convert.
 
For purposes of this Section 6(b), the following definitions shall apply:
 
“Common Stock Equivalents” means any securities of the Company or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Equity Securities” means (i) Common Stock and (ii) Common Stock Equivalents.


 
-4-

--------------------------------------------------------------------------------

 

“Exempt Issuance” means (i) any Equity Securities issued or issuable pursuant to
options, warrants or other rights issued or issuable to employees, officers or
directors of, or consultants or advisors to the Company or any subsidiary,
pursuant to equity incentive plans or other employee benefit arrangements; (ii)
any Equity Securities issued or issuable pursuant to any rights or agreements,
options, warrants or convertible securities outstanding as of the issuance date
of this Debenture; (iii) any Equity Securities issued or issuable for
consideration other than cash pursuant to a merger, consolidation, strategic
alliance, acquisition or similar business combination; (iv) any Equity
Securities issued or issuable in connection with any stock split, stock
dividend, distribution or recapitalization by the Company; (v) any Equity
Securities issued or issuable pursuant to any equipment loan or leasing
arrangement, real property leasing arrangement, or debt financing from a bank or
similar financial or lending institution; (vi) any Equity Securities issued or
issuable to the Placement Agent or its affiliates in connection with this
Debenture issuance; and (v) any Equity Securities issued to the Holder pursuant
to the Subscription Agreement, dated as of the date hereof, between the Company
and the Holder.


  (e)         Mergers, Consolidations, Etc. In the event of any consolidation or
merger of Company with or into another corporation or the conveyance of all or
substantially all of the assets of Company to another corporation or entity,
this Debenture shall thereafter be convertible into the number of shares of
capital stock or other securities or property to which a holder of the number of
Common Stock deliverable upon conversion hereof would have been entitled upon
such consolidation, merger or conveyance; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest of Holder thereafter, to the end that
the provisions set forth herein (including provisions with respect to
adjustments in the Conversion Price) shall thereafter be applicable, as nearly
as may be practicable, in relation to any shares of stock or other property
thereafter deliverable upon the conversion hereof.
 
   (f)         Calculations. All calculations under this Section 6 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 6, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
  (g)         Voluntary Adjustment By Company. The provisions of this Section 6
shall similarly apply to successive, stock dividends, stock spits or
combinations, reclassifications, exchanges, substitutions, Dilutive Issuances or
other events.
 
7.         Redemption.  If at any time prior to the Maturity Date, the resale of
the Common Stock issuable upon conversion of this Debenture is subject to an
effective registration statement under the Securities Act of 1933, as amended,
the Company may, in it sole discretion, upon at least thirty (30) days prior
written notice to the Holder, elect to redeem the Debenture in cash for an
amount equal to 120% of the Stated Value plus any accrued and unpaid Interest.


 
-5-

--------------------------------------------------------------------------------

 

8.            Senior Subordinated Instrument; Subordination.


   (a)         The indebtedness evidenced by this Debenture and the payment of
the principal and interest thereof shall be Senior (as hereinafter defined) to,
and have priority in right of payment over, all indebtedness of Company, now
outstanding or hereinafter incurred, except for the Senior Claim (as defined
below).  “Senior” as used herein shall be deemed to mean that, in the event of
any default in the payment of the obligations represented by this Debenture
(after giving effect to "cure" provisions, if any) or of any liquidation,
insolvency, bankruptcy, reorganization, or similar proceedings relating to the
Company, all sums payable on this Debenture shall first be paid in full, with
interest, if any, before any payment is made upon any other indebtedness, now
outstanding or hereinafter incurred, except for the Senior Claim, and, in any
such event, any payment or distribution of any character which shall be made in
respect of any other indebtedness of the Company, other than the Senior Claim,
shall be paid over to the Holder of this Debenture for application to the
payment hereof, unless and until the obligations under this Debenture (which
shall mean the principal and other obligations arising out of, premium, if any,
interest on, and any costs and expenses payable under, this Debenture) shall
have been paid and satisfied in full.


   (b)         The Company covenants that so long as any of its obligations
under this Debenture are outstanding it shall not create, incur, assume or
suffer to exist any indebtedness for borrowed money that is senior in right of
payment to this Debenture other than any Senior Claim.


   (c)         The Holder and any subsequent holder of this Debenture, by his,
her or its acceptance of this Debenture, agrees, that the obligation of the
Company to make any payment hereunder is irrevocably subordinate, to the extent
and in the manner hereinafter set forth, in right of payment to the prior
payment in full of any Senior Claim.  “Senior Claim” shall mean all liabilities,
obligations and indebtedness of any and every kind and nature, of the Company to
the holders of the Company’s 12% Senior Secured Promissory Notes in the
aggregate principal amount of $1,725,000 issued pursuant to that certain
Securities Purchase Agreement, dated as of November 25, 2008, whether
heretofore, now or hereafter owing, arising, due or payable, and howsoever
evidenced, created, incurred, acquired or owing.  The Company will not make any
payment hereunder until the Senior Claim shall have been paid and discharged in
its entirety or at any time during which there shall have occurred and be
continuing a default with respect to the payment of any principal of, or
interest on, the Senior Claim, which has not been waived, in each case pursuant
to the terms of the Senior Claim.
 
   (d)         Upon any distribution of the assets of the Company in connection
with any dissolution, winding up, liquidation or reorganization of the Company
(whether in bankruptcy, insolvency or receivership proceedings) or upon any
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of the Company or otherwise:
 
(i)        the holder of the Senior Claim shall be entitled to receive payment
in full of the Senior Claim (including interest accruing from and after the
commencement of any such proceeding at the rate specified in the Senior Claim
except to the extent prohibited by mandatory provisions of law) before the
Holder shall be entitled to receive any payment hereunder; and
 
(ii)       in the event that, notwithstanding the foregoing, any such payment or
distribution of assets shall be received by the Holder before the Senior Claim
shall have been paid in full, such payment or distribution shall be held in
trust for the benefit of and shall be paid over or delivered to the holder of
the Senior Claim, for application in payment thereof in accordance with the
provisions of subsection (b) of this Section 8.

 
-6-

--------------------------------------------------------------------------------

 
 
(c)        If any payment is made to the holder of the Senior Claim which, but
for the provisions of this Section 8, would have been made to the Holder, when
the indebtedness to the holder of the Senior Claim is paid in full, the Holder
will be subrogated to the claim of the holder of the Senior Claim against the
Company to the extent of the amount of the Senior Claim which was paid out of
sums which otherwise would have been payable to the Holder, and no such payment
or distribution for the account of the holder of the Senior Claim shall, for the
purposes of this Section 8, be deemed to be a payment or distribution by the
Company on account of the Senior Claim.
 
(e)        Nothing contained in this Section 8 or elsewhere in this Debenture is
intended to or shall impair, as between the Company and the Holder, the
obligation of the Company to pay to the Holder all or a portion of the principal
and interest of this Debenture as and when the same shall become due and payable
in accordance with the terms hereof, or is intended to or shall affect the
relative rights of the Holder and creditors of the Company other than the holder
of the Senior Claim.
 
9.           Events of Defaults and Remedies.
 
9.1       Event of Default.  An “Event of Default” shall exist if any one or
more of the following shall occur:
 
(a)       failure by the Company to pay any of its obligations under this
Debenture when due, whether on the date fixed for payment or by acceleration or
otherwise; or
 
(b)       if any representation or warranty made by the Company in any of the
Subscription Agreement, this Debenture or in any certificate, financial or other
statement furnished at the time of closing or pursuant to the Subscription
Agreement shall prove to have been untrue or misleading in any material respect
at the time made which shall not have been cured within ten (10) days of the
Company’s receipt of the Holder’s written notice to the Company; or
 
(c)       default by the Company in the performance or observance of any
covenant or agreement contained in this Debenture and/or the Subscription
Agreement which is not cured within any applicable grace period for therein, if
any; or
 
(d)       a final judgment for the payment of money in excess of $50,000 shall
be rendered against the Company, and such judgment shall remain undischarged for
a period of sixty (60) days from the date of entry thereof unless within such
sixty (60) day period such judgment shall be stayed, and appeal taken therefrom
and the execution thereon stayed during such appeal, other than the judgment
confirming the arbitration award in favor of Swiss Pharma Contract LTD (“Swiss
Pharma”) (as described in the Company’s Form 10-Q for the quarter and six months
ended June 30, 2009)  that was presented to the NYS Supreme Court for entry on
August 10, 2009; provided, however, that any material breach of the Settlement
Agreement and Mutual Release, dated October 27, 2009, between the Company and
Swiss Pharma  which shall not have been cured within the time period provided in
the Settlement Agreement shall constitute an Event of Default hereunder; or
 
(e)        The Company shall:

 
-7-

--------------------------------------------------------------------------------

 
 
 
(i)
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for the Company or any of  its properties, or
make a general assignment for the benefit of creditors;

 
 
(ii)
in the absence of such application, consent or acquiesce in, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for the Company or for any part of its properties, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within thirty (30) days;

 
 
(iii)
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Company, and, if such case or proceeding is not commenced by the Company or
converted to a voluntary case, such case or proceeding shall be consented to or
acquiesced in by the Company or shall result in the entry of an order for relief
or shall remain for sixty (60) days undismissed; or

 
 
(iv)
take any corporate action authorizing, or in furtherance of, any of the
foregoing;

 
9.2         Remedies. Upon the occurrence of an Event of Default, specified in
Section 9.1(e) above, the outstanding Stated Value of this Debenture and all
other obligations hereunder shall automatically be and become immediately due
and payable, without notice or demand.  Upon the occurrence of an Event of
Default other than those specified in Section 9.1(e), the Holder may declare, at
its option, so long as the Event of Default is continuing at the time notice
thereof is given, upon five (5) days’ notice or demand, this Debenture to be
immediately due and payable. In any case, this Debenture shall become due and
payable without presentment, demand or protest, all of which are hereby
expressly waived.  Upon the occurrence of an Event of Default and after the
expiration of any grace period therefor specified herein, the Holder shall
thereupon have, in addition to any rights it may have to proceed directly
against the Company as a result of such default, the rights, benefits, and
remedies afforded to it under any of this Debenture or the Subscription
Agreement. The Company agrees that the Holder may or may not proceed, as each
determines in its sole discretion, with any or all other rights, benefits, and
remedies which they may have against the Company. The rights afforded to the
Holder under all of the foregoing shall be cumulative.   The Company shall give
the Holder prompt written notice of any material breach of the Settlement
Agreement which shall not have been cured within the time period provided in the
Settlement Agreement.


 
-8-

--------------------------------------------------------------------------------

 

10.         Piggyback Registration Rights.  If at any time the Company shall
determine to file with the Securities and Exchange Commission a registration
statement (“Registration Statement”) relating to an offering for its own account
or the account of others under the Securities Act of 1933 Act, as amended (other
than on Form S-4 or Form S-8 or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other bona fide, employee benefit plans), the Company shall send to the Holder,
written notice of such determination and, if within thirty (30) days after the
effective date of such notice, such Holder shall so request in writing, the
Company shall include in such Registration Statement all or any part of the
shares such Holder requests to be registered which have been issued or are
issuable pursuant to this Debenture, which may include the Common Stock into
which this Debenture is convertible, the shares of Common Stock issuable as
Interest payments and the shares of Common Stock underlying any New Securities
into which this Debenture may be converted pursuant to Section 5(b)
(“Registration Shares”), except that if, in connection with any underwritten
public offering for the account of the Company the managing underwriter(s)
thereof shall impose a limitation on the number of shares of Common Stock which
may be included in the Registration Statement because, in such underwriter(s)’
judgment, marketing or other factors dictate such limitation is necessary to
facilitate public distribution, then the Company shall be obligated to include
in such Registration Statement only such limited portion of the Registration
Shares with respect to which such Holder has requested inclusion hereunder as
the underwriter shall permit and shall be subject to any senior registration
rights existing on the date hereof. Any exclusion of Registration Shares shall
be made pro rata among the Holder and its registered assigns, if any, seeking to
include shares in proportion to the number of equity securities sought to be
included by such Holder and its registered assigns.  Notwithstanding the
foregoing, this Section 10 shall not apply to any registration statement filed
pursuant to the Registration Rights Agreement, dated February 25, 2008, by and
among the Company and Nordic Biotech Venture Fund II K/S, as amended from time
to time.


11.         Amendments and Waivers.


(a)          The provisions of this Debenture may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to in writing by the Company and the Holder.


(b)         No failure or delay on the part of the Holder to exercise any right,
power or privilege under this Debenture and no course of dealing between the
Company and the Holder shall impair such right, power or privilege or operate as
a waiver of any default or an acquiescence therein, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  No notice to or demand on the Company in any case shall entitle it
to any notice or demand in similar or other circumstances. No waiver or approval
by the Holder shall, except as may be otherwise stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.


(c)          To the extent that the Company makes a payment or payments to the
Holder, and such payment or payments or any part thereof are subsequently for
any reason invalidated, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all rights
and remedies therefor, shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

 
-9-

--------------------------------------------------------------------------------

 

(d)         After any waiver, amendment or supplement under this section becomes
effective, the Company shall mail to the Holder a copy thereof.


12.         Miscellaneous.


(a)         Parties in Interest. All covenants, agreements and undertakings in
this Debenture binding upon the Company or the Holder shall bind and inure to
the benefit of the successors and permitted assigns of the Company and the
Holder, respectively, whether so expressed or not.
 
(b)         Notices. Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Debenture shall
be in writing and shall be conclusively deemed to have been duly given (a) when
hand delivered to the other party; (b) when received when sent by facsimile at
the address and number set forth below; (c) three (3) business days after
deposit in the U.S. mail with first class or certified mail, return receipt
requested, postage prepaid, and addressed to the other party as set forth below;
or (d) the next business day after deposit with a national overnight delivery
service, postage prepaid, addressed to the parties as set forth below with
next-business-day delivery guaranteed, provided that the sending party receives
a confirmation of delivery from the delivery service provider.
 
To Holder:
To the Company:
     
Manhattan Pharmaceuticals, Inc.
 
48 Wall Street, Suite 1100
New York, New York 10005
 
Attn: Douglas Abel
  Chief Executive Officer
Fax Number:
Fax Number:  (212) 582-3957



(c)        Notice of Certain Transactions. In case at any time:
 
  (i)          There shall be any capital reorganization of the Company, or a
sale of all or substantially all of the assets of the Company, or a
consolidation or merger of the Company with another corporation (other than a
merger with a wholly owned subsidiary of the Company in which merger the Company
is the continuing corporation and which does not result in any
reclassification); or


  (ii)         There shall be a voluntary or involuntary dissolution;
liquidation or winding-up of the Company; or


  (iii)        The occurrence of an Event of Default, a default and/or breach of
any provision of this Debenture and/or the Subscription Agreement and/or any
event occurs that with the passage of time or otherwise could result in an Event
of Default;



 
-10-

--------------------------------------------------------------------------------

 

then, in any one or more of said cases, the Company shall cause to be mailed to
the Holder at the earliest practicable time (and, in any event not less than
twenty (20) days before any record date or other date set for definitive action,
if any need be taken), written notice of the date on which the books of the
Company shall close for such reorganization, reclassification, sale,
consolidation, merger or dissolution, liquidation or winding-up shall take
place, as the case may be. Such notice shall also set forth such facts as shall
indicate the effect of such action (to the extent such effect may be known at
the date of such notice) on this Debenture.


Nothing herein shall be construed as the consent of the Holder to any action
otherwise prohibited by the terms of this Debenture or as a waiver of any such
prohibition.


(d)         Expenses. The Company agrees to pay all costs and expenses,
including, but not limited to, reasonable attorneys’ fees and costs of suit and
preparation therefor (as and when incurred), incurred in connection with the
collection and enforcement of this Debenture.
 
(e)         Assignment.  The rights, interests and obligations hereunder may not
be assigned, by operation of law or otherwise, in whole or in part, by the
Company without the prior written consent of the Holder.  The Holder is entitled
to assign its rights hereunder, subject to compliance with applicable securities
laws.
 
(f)          Partial Invalidity.  In case any one or more of the provisions of
this Debenture shall be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Debenture shall
not in any way be affected or impaired thereby and the parties will attempt in
good faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Debenture.
 
(g)         Governing Law; Venue; Waiver Of Jury Trial. This Debenture shall be
governed by and construed exclusively in accordance with the internal laws of
the State of New York without regard to the conflicts of laws principles
thereof. The parties hereto hereby expressly and irrevocably agree that any suit
or proceeding arising directly and/or indirectly pursuant to, arising out of or
under this Debenture, shall be brought solely and exclusively in a federal or
state court located in the City, County and State of New York. By its execution
hereof, the parties hereby expressly covenant and irrevocably submit to the in
personam jurisdiction of the federal and state courts located in the City,
County and State of New York and agree that any process in any such action may
be served upon any of them personally, or by certified mail or registered mail
upon them or their agent, return receipt requested, with the same full force and
effect as if personally served upon them in New York City. The parties hereto
expressly and irrevocably waive any claim that any such jurisdiction is not a
convenient forum for any such suit or proceeding and any defense or lack of in
personam jurisdiction with respect thereto. In the event of any such action or
proceeding (including, but not limited to, any motions made), the party
prevailing therein shall be entitled to payment from the other party hereto of
its reasonable counsel fees and disbursements. The Company and Holder hereby
waive all rights to a trial by jury.
 
(h)         Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Debenture are for convenience of reference only and are
not to be considered in construing this Debenture.

 
-11-

--------------------------------------------------------------------------------

 

[Signature Page Follows]


 
-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Debenture has been executed and delivered on the date
specified above by the duly authorized representative of the Company.



 
Manhattan Pharmaceuticals, Inc.
     
By:
/s/ Michael McGuinness
   
  Name: Michael McGuinness
   
  Title:   Chief Financial Officer


 
-13-

--------------------------------------------------------------------------------

 

FORM OF WRITTEN ELECTION TO CONVERT
(To be executed by the Holder to exercise the right to convert the foregoing
Debenture into
shares of Common Stock or New Securities)
 
To:  MANHATTAN PHARMACEUTICALS, INC.
 
The undersigned is the Holder of Debenture No. _______ (the “Debenture”) issued
by Manhattan Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Debenture.
 
1.          The undersigned Holder hereby exercises its right to convert
$__________ of the Stated Value of the Debenture and $___________ of accrued
interest into _________________  [shares of Common Stock/New Securities] of the
Company (the “Conversion Shares”) pursuant to the Debenture.
 
2.          Following this conversion, the Stated Value of the Debenture shall
be $__________ and the interest accrued thereon shall be equal to
$_______________.
 
3.          The Holder represents that, as of the date of exercise:
 
 
(i)
the Debenture Shares being issued pursuant to this Written Election to Convert
are being acquired solely for the Holder’s own account and not as a nominee for
any other party, for investment, and not with a view toward distribution or
resale; and

 
 
(ii)
the Holder is an “accredited investor” as such term is defined in Rule 501(a)(1)
of Regulation D promulgated by the Securities and Exchange Commission under the
Securities Act.

 
If the Holder cannot make the representations required in Section 3(ii), above,
because it is factually incorrect, it shall be a condition to the conversion of
the Debenture that the Company receive such other representations as the Company
considers necessary, acting reasonably, to assure the Company that the issuance
of securities upon conversion of this Debenture shall not violate any United
States or other applicable securities laws.
 
Dated:                                      ,             
Name of Holder:
   
(Print)
     
By:
   
Name:
   
Title:
   
(Signature must conform in all respects to name of
holder as specified on the face of the Debenture)


 

--------------------------------------------------------------------------------

 
